DETAILED ACTION
This action is responsive to communication filed on 08/01/2022. The current pending claims are 1 – 4 and 6 – 21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 6 – 9, 11, and 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,167,178 (hereinafter Kohlstadt) in view of US Patent Application Publication 2021/0315423 (hereinafter Voltz).
Regarding claim 1, Kohlstadt shows a neck cushioning device capable of relieving neck pain of a user during washing the user's hair, the neck cushioning device comprising: a unitary elongated piece (11) having a first side disposed opposite a second side and a first end disposed opposite a second end; and a portion (10) affixed to the first end of the unitary elongated piece. Regarding the limitations reciting ‘wherein the second side of the neck cushioning device rests on a horizontal surface, wherein a body of the user is rested on the first side of the unitary elongated piece, wherein a neck of a user is rested on the portion, and wherein hair of the user is received in a sink,’ apparatus claims cover what a device is, not what a device does. (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) MPEP 2114, Section II). When all the structural limitations are met by the prior art device, and the manner in which the claimed apparatus is intended to be used would not differentiate the claimed apparatus from the prior art apparatus, the prior art meets the claim requirements. In the instant case, the apparatus of Kohlstadt meets all of the claimed structural limitations and would be capable of performing the intended use of resting on a horizontal surface, with a body of a user rested upon the portion, and hair of a user received in a sink since the apparatus is sized and configured for supporting a user during bathing. Kohlstadt fails to show a removable waterproof cover configured to receive the entire neck cushioning device therein and to affix the cover to and enclose the neck cushioning device using a zipper and teeth chain. Attention is turned to Voltz which teaches a support pillow having a removable waterproof cover (60) configured to enclose the entire cushioning device using a zipper and teeth chain (90, 92) (par. 25). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a removable waterproof cover configured to receive the entire neck cushioning device therein and to affix the cover to and enclose the neck cushioning device using a zipper and teeth chain to allow a user to more easily wash and clean the cushion of Kohlstadt as is known in the art and evidenced by the teachings of Voltz mentioned above.
Regarding claim 2, the neck cushioning device of Kohlstadt is a one-time use device if a user so desired; there is nothing to preclude a user from disposing of the device after use.
Regarding claim 3, the neck cushioning device of Kohstadt is a reusable device if a user so desired; there is nothing to preclude a user from using the device multiple times.
Regarding claim 4, Kohlstadt shows the neck cushioning device comprises a material in the form of a flexible cushioning material (col. 1, ln. 54 – col. 2, ln. 4).
Regarding claim 6, Kohlstadt shows the material comprises a waterproof coating (13) (col. 2, ln. 5 – 6).
Regarding claim 7, wherein the unitary elongated piece is affixed to the portion via a fixation means (19, 20) located on the second side of the unitary elongated piece (since the bead extends from the second side of the unitary elongated piece it is considered located on the second side (see fig. 2).
Regarding claim 8, Kohlstadt shows the fixation means (19, 20) is selected from the group consisting of: hook and loop fastener, securing ties, loops, snaps, hooks, clasps, adhesives, and thread (the bead (20) and groove (19) form a snap or clasp).
Regarding claim 9, the unitary elongated piece (11) and the portion (10) are configured as a single component when attached (see fig. 1).
Regarding claim 11, Kohlstadt shows a flap component (15) affixed to the portion, wherein the flap component is configured to be received in the sink during use due to its location on the upper edge of the portion.
Regarding claim 15, the portion (10) comprises a tear-drop shape (fig. 2).
Regarding claim 16, wherein the portion (10) comprises the tear-drop shape (fig. 2).
Regarding claim 17, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even through the prior product was made by a different process” (In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Circ. 1985) (see MPEP 2113). In the instant case, 
Kohlstadt shows the shape is material wrapped around the interior of the portion and not explicitly wherein the shape is formed from material folded upon itself. However, the resultant shape is the same whether the material is formed around the portion or folded upon itself.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstadt and Voltz as applied to claim 1 above, and further in view of US Patent Application Publication 2007/0017018 (hereinafter Jenkins).
Regarding claim 10, Kohlstadt fails to show wherein the portion comprises an indentation portion configured to receive the neck of the user. Attention is turned to Jenkins which shows an indentation portion in a neck receiving support of a cushion (par. 18, “neck receiving portion 18 may be further sunken in from each side of neck support 10 in order to create a cradle for the user’s neck, adding extra comfort and ease of use”). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an indentation portion configured to receive the neck of the user to create a cradle for the user’s neck, adding extra comfort and ease of use as evidenced by the teachings of Jenkins.
Claims 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstadt and Voltz as applied to claim 1 above and further in view of US Patent 4,195,378 (hereinafter Parker).
Regarding claim 12, Kohlstadt shows the device is flexible and thus capable of the portion rolling upon the unitary elongated piece to reduce a length of the unitary elongated piece for storage of the neck cushioning device, but fails to show wherein the flap component comprises a first set of fixation means configured to interact with a second set of fixation means located on the second side of the unitary elongated piece to maintain a closed or stored position of the neck cushioning device. Attention is turned to Parker which shows a body support device that rolls upon itself to reduce the length of a unitary elongated piece (12) for storage with a first set of fixation means (22) located on a flap component (14) and a second set of fixation means (24) located on a second side of the unitary elongated piece to maintain a closed position (col. 3, ln. 1 – 24; fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a first set of fixation means configured to interact with a second set of fixation means located on the second side of the unitary elongated piece to maintain a closed or stored position of the neck cushioning device to allow a user to easily transport and store the device when not in use as evidenced by the teachings of Parker mentioned above.
Regarding claim 13, as modified by Parker above, Parker shows wherein the second side of the unitary elongated piece further comprises a handle component (24) used to carry the neck cushioning device when in a closed or stored position.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstadt and Voltz as applied to claim 1 above and further in view of US Patent 5,587,219 (hereinafter Schofield).
Regarding claim 14, Kohlstadt fails to show wherein the second side of the unitary elongated piece further comprises a pouch configured to receive one or more objects therein for storage. Attention is turned to Schofield which shows including a pouch (12) on a second side of a unitary elongated piece to store one or more objects. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kohlstadt to include a pouch configured to receive one or more objects therein for storage on the second side of the unitary elongated piece to allow a user to store objects as needed as evidenced by the teachings of Schofield mentioned above.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,548,853 (hereinafter Johnson) in view of Parker.
Regarding claim 18, Johnson shows a neck cushioning device (10) to prevent neck pain of a user while having their hair washed, the neck cushioning device comprising: a unitary elongated piece (12) as a body cushioning portion having a first side disposed opposite a second side (fig. 1) and a first end (generally at 20) disposed opposite a second end (19); a neck cushioning portion (16) extending from the first end of the body cushioning portion, the neck cushioning portion having a first side contiguous with the first side of the body cushioning portion and a second side contiguous with the second side of the body cushioning portion (fig. 1); a flap component (13) affixed to the neck cushioning portion (16), having a first side contiguous with the first side of the neck cushioning portion and a second side contiguous with the second side of the neck cushioning portion (fig. 1), wherein the flap component (13) is received in a sink (46) during use (fig. 6); wherein the second side of the neck cushioning device (16) rests on a horizontal surface (42), wherein a body of the user rests on the first side of the body cushioning portion (col. 5, ln. 51 – 52), wherein a neck of a user is rested on the first side of the neck cushioning portion (col. 5, ln. 53), and wherein hair of the user is received on the first side of the flap in the sink (when the hair of the user is long enough to reach the flap 13). Johnson fails to show a first set of fixation means located on the first side of the flap component; a second set of fixation means located on the second side of the body cushioning portion, configured to interact with the first set of fixation means to establish and maintain the neck cushioning device in a closed or stored position. Johnson shows the device is flexible, but fails to show wherein the flap component comprises a first set of fixation means configured to interact with a second set of fixation means located on the second side of the body cushioning device to maintain a closed or stored position of the neck cushioning device. Attention is turned to Parker which shows a body support device that rolls upon itself to reduce the length of a unitary elongated piece (12) for storage with a first set of fixation means (22) located on a flap component (14) and a second set of fixation means (24) located on a second side of the unitary elongated piece to maintain a closed position (col. 3, ln. 1 – 24; fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a first set of fixation means configured to interact with a second set of fixation means located on the second side of the unitary elongated piece to maintain a closed or stored position of the neck cushioning device to allow a user to easily transport and store the device when not in use as evidenced by the teachings of Parker mentioned above.
Regarding claim 20, as modified by Parker above, Parker shows wherein the second side of the body cushioning portion further comprises a handle component (24) for carrying the neck cushioning device when in a closed or stored position.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Parker as applied to claim 18 above and further in view of
Regarding claim 19, Johnson fails to show an outer waterproof coating covering an inner material selected from the group consisting of: a flexible cushioning material, a gel-based material, and a foam material. Attention is turned to Kohlstadt which shows a neck cushioning device comprises a flexible cushioning material (col. 1, ln. 54 – col. 2, ln. 4) and a waterproof outer coating (col. 2, ln. 5 – 6). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a flexible cushioning inner material and waterproof outer coating material for the body cushioning portion of Johnson to provide a comfortable material that will be both waterproof and sufficiently rigid to maintain a support shape to provide superior comfort for the user as evidenced by the teachings of Kohlstadt mentioned above.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Parker as applied to claim 18 above and further in view of Schofield.
Regarding claim 21, Johnson fails to show a pouch disposed on the second side of the body cushioning portion configured to receive one or more objects therein for storage. Attention is turned to Schofield which shows including a pouch (12) on a second side of a body cushioning portion configured to receive one or more objects for storage. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Johnson to include a pouch configured to receive one or more objects therein for storage on the second side of the body cushioning portion to allow a user to store objects as needed as evidenced by the teachings of Schofield mentioned above.
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. Applicant argues that claim 1 recites the portion folds up on the unitary elongated piece, but this limitation is not present in the amended claim 1 as submitted. Applicant’s arguments pertaining to the zipper and teeth chain are moot in light of the new grounds of rejection set forth above.
Applicant’s arguments pertaining to the location of the fixation means of Parker are not found persuasive. One of ordinary skill in the art would recognize that the location of the fixation means relative to one another for securing a rolled up device would fall in an appropriate location in order to secure a rolled up or folded configuration. Under the modification in view of Parker, which shows using a pair of fixation means to secure a rolled up support device, one of ordinary skill in the art would obviously locate the pairs to be complimentary and aligned along the required surface. Applicant’s argument that Parker does not show the towel “comprises” the handle since it is removable, this argument is not commensurate in scope since the claim does not require a permanently attached handle. The rejection is deemed proper and maintained.
Applicant’s arguments pertaining to Schofield are not found persuasive since the pouch at the very least “stores” the cushioning material. A a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754